Filed 8/6/21 M.F. v. Superior Court CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR

 M.F. et al.,
              Petitioners,
                                                                 A162509
 v.
 THE SUPERIOR COURT OF                                         (Alameda County
 ALAMEDA COUNTY,                                               Super. Ct. Nos. JD031171
                                                               & JD031172)
              Respondent;


 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,
              Real Party in Interest.

          A.G. (mother) petitions for the issuance of a writ directing
the juvenile court to vacate its order setting a permanency
planning hearing for her daughters, J.G. and L.G., pursuant to
section 366.26 of the Welfare and Institutions Code.1 Mother
contends that the juvenile court erred in finding that the




      All further references are to the Welfare and Institutions
          1

Code unless otherwise indicated.


                                                      1
Alameda County Social Services Agency (Agency) provided her
reasonable reunification services. We deny the petition.2
                         BACKGROUND
  I.   Detention and the Section 300 Petition
       On May 19, 2019, the police delivered C.G. (then 11 years
old)3 and her half-sisters, J.G. and L.G. (then seven years old and
two years old, respectively), into protective custody after an
incident where M.F. whipped C.G. with a belt, resulting in marks
and bruises. Mother is the children’s biological mother, and M.F.
is the biological father of J.G. and L.G.
       In an interview with the Agency, C.G. said that on May 12,
2019, M.F. whipped her with a belt because she was talking and
texting with a boy. She and her siblings were normally punished
by having electronics taken away and sometimes by whippings
with a belt. During the same interview, C.G. reported that in
November 2018, M.F. sexually abused her. C.G. also reported
that she got in trouble for talking and texting with a boy
sometime in April 2019. Mother called C.G. to the bedroom, and
mother and M.F. restrained her on the bed. Mother took off
C.G.’s clothes, said she was going to check to see if C.G. was a
virgin, and M.F. and mother performed a check.



       2 Father, M.F., filed a notice of intent to file a petition for
an extraordinary writ (Cal. Rules of Court, rule 8.450), but he did
not file a writ petition within the time permitted. This court
accordingly dismissed this action as to M.F.
       The order setting a permanency planning hearing for J.G.
       3

and L.G. does not implicate C.G., but she will be discussed as
necessary to the issues presented in this writ proceeding.

                                  2
      Mother admitted that she was aware of the May 2019
incident, which she believed was a spanking, and she believed the
spanking to be appropriate. Mother said she was unaware of any
marks or bruises on C.G. until the police contacted her on May
14, 2019. Mother denied the allegations of sexual abuse, stating
that C.G. lies, had a history of mental health issues, and had
been acting out since November 2018. Regarding what she called
the “virginity exam,” mother admitted checking to see if C.G. was
a virgin after C.G. told M.F. she was sexually active, although
mother said C.G. did not resist and M.F. stood at the door.
      M.F. admitted that he “whipped” C.G. with a belt in May
2019 because he was upset that she had been talking to older
men, and he did not think the discipline was inappropriate. M.F.
denied the sexual abuse allegations, stating C.G. did not want to
follow rules in the home and was falsifying allegations.
      The Agency interviewed J.G. and L.G., and both appeared
healthy. J.G. denied physical abuse and said that when she got
in trouble, she was normally talked to, sometimes her toys were
taken away, and sometimes she got spanked.
      On May 21, 2019, as to C.G., the Agency filed a section 300
petition pursuant to subdivisions (b)(1) and (d), alleging failure to
protect as a result of the May 2019 belt lashing, the “virginity
exam,” and the November 2018 sexual abuse, as well as sexual
abuse from the latter two incidents. As to J.G. and L.G., the
Agency asserted a violation of section 300, subdivision (j),
alleging risk to the children because of abuse of a sibling. The
Agency recommended that the children be detained, and, on May



                                  3
23, 2019, the juvenile court ordered the children detained after a
hearing.
   A. Jurisdiction and Disposition
      Pending adjudication and disposition, the Agency placed
J.G. and L.G. with their maternal uncle and aunt. Mother visited
the children once a week.
      The Agency reported in its jurisdiction and disposition
report that family members voiced concern about the safety of the
children. C.G. had told family members about M.F.’s sexual
abuse and that mother did not believe her. Mother believed C.G.
was lying and said J.G. and L.G. would not be at risk if returned
home. Nevertheless, mother was willing to participate in
services. The Agency referred mother to individual therapy, and
mother immediately enrolled in individual therapy and reported
that it was helping. Referrals for individual therapy for C.G.,
J.G., L.G., and M.F. were also submitted, and the Agency
confirmed that all parties had been assigned therapists. The
Agency further confirmed mother’s enrollment with individual
therapist Jonathon Anyagou and reached out to Anyagou twice in
September 2019, with no response. The Agency also reported
that mother was participating in a parenting program. Mother
and M.F. continued to live together.
      The Agency recommended the juvenile court sustain the
petition, declare the children dependents, and order the children
removed from parental custody pending the provision of family
reunification services. The Agency developed a case plan for
mother with the objectives for mother to show that she would not



                                 4
allow others to physically or sexually abuse her children, and for
mother to show that she could understand her children’s feelings
and provide emotional support. To meet these goals, the Agency
recommended that mother participate in individual therapy and
family therapy with C.G.
      At the combined jurisdiction and disposition hearing, the
juvenile court sustained an amended section 300 petition4,
declared the children dependents, and ordered the children
removed from parental custody pending the provision of
reunification services to mother and M.F.
   B. The Six-month Review Period
      During the first reunification period, J.G. and L.G. moved
to the home of their maternal great aunt. Mother visited the
children regularly, and she participated in a parenting program
referred by the Agency. She also regularly participated in
individual therapy with Anyagou. The Agency kept in contact
with mother regarding the case plan, visitation, and reunification
during the six-month review period. Mother and M.F. continued
to live together.
      Mother’s case plan continued to include the same three
objectives, with the first being that mother show that she would
not permit others to physically abuse the minors. At the end of
February 2020, the Agency’s child welfare worker spoke with


      4 The Agency amended the petition to substitute an
allegation that mother was unsure whether C.G. was lying about
the sexual abuse allegations in place of a prior allegation that
mother believed that C.G. was lying. In all other respects, the
allegations remained the same.

                                 5
Anyagou, who conveyed that mother had her own perspective and
understanding of physical affection and discipline. Mother had
not been aware of how punishment could traumatize her
children, but Anyagou said that it appeared that mother now
understood how parenting in this way could traumatize her
children. In April 2020, the child welfare worker discussed
mother’s case plan with her, and mother reported that she had
developed calming strategies that she would use in parenting.
      Mother’s second case plan objective was to show that she
would not permit others to sexually abuse the minors. In March
2020, the child welfare worker discussed individual therapy
services with mother, who said that if sexual abuse occurred, she
would have M.F. go “outside” the home. Mother told the child
welfare worker that she had been focusing on the future and had
utilized therapy to receive support. However, mother also
expressed that she did not want her family members to
participate during child family team (CFT) meetings because
they had expressed concerns about mother’s actions, such as
staying in a relationship with M.F.
      Anyagou reported that he had been working with mother
on understanding the signs of child sexual abuse, and on
unpacking and understanding what sexual abuse can do to
children and adults. Mother had discussed child sexual abuse
with Anyagou, but the issue of whether mother believed C.G. had
not come up in their sessions. Mother did understand the
changes in behaviors and said there were early signs displayed
by C.G., such as C.G. keeping distance from M.F. However,



                                6
Anyagou reported that mother “danced around” the sexual abuse
and whether it happened. Anyagou also stated that mother had
taken parenting classes and had learned how to be more
observant of changes in her children’s behaviors. Mother knew
the signs of child sexual abuse and had been working on
behavioral changes to increase her ability to understand and
provide emotional support. Anyagou confirmed that mother
demonstrated some growth.
      Mother’s third case plan objective was to show her ability to
understand her children’s feelings and give emotional support.
Mother reported to the child welfare worker that she learned
from individual therapy to talk with J.G. and L.G. about when
they feel unsafe or uncomfortable from touching, and that they
could tell her or an adult. Mother discussed how if a child is
uncomfortable, the child may try and get away from a person,
and she stated she would support C.G. and pay attention to signs
that her children may not be comfortable. Mother also continued
to work with the family support counselor during supervised
visitation to allow her children to freely express their feelings
and to validate their feelings.
      The Agency expressed concern that mother was not capable
of protecting J.G. and L.G. from sexual abuse and recommended
that mother continue with individual therapy to continue to learn
ways that her children had been impacted by sexual abuse and to
learn how to protect her children from abuse. Mother’s case plan
was also updated to include a requirement for her to attend
family therapy with C.G. The Agency wanted mother to be able



                                  7
demonstrate that she could believe her children if they reported
sexual abuse and protect her children from sexual and physical
abuse. The Agency recommended that the court maintain
dependency for J.G. and L.G., that they remain in their
placement, and that reunification services continue for both
parents.
      At the six-month review hearing held on May 8, 2020, the
juvenile court followed the Agency’s recommendations and made
the requisite findings, including that return of the children would
create a substantial risk of detriment to the safety, protection, or
physical and emotional well-being of the children; the Agency had
complied with the case plan and provided reasonable services;
and the parents had availed themselves of the services provided
and had demonstrated partial progress. The court ordered the
Agency to provide additional reunification services through the
12-month review period.
   C. The 12-Month Review Period
      During the second reunification period, J.G. and L.G.
remained with their maternal great aunt. Mother participated in
virtual visits and in-person visits with the children every week.
In addition to visitation, mother completed a parenting program,
and she participated in individual therapy. As of the time of the
Agency’s 12-month review report, the child welfare worker had
requested a progress report from Anyagou, but the request was
pending. Mother continued to live with M.F., and the Agency
kept in contact with mother regarding the case plan, visitation,
and reunification.



                                 8
      Regarding mother’s progress in demonstrating that she
would not permit others to physically or sexually abuse her
children, the Agency reported that mother could recount calming
strategies that she would use in parenting. Mother said that she
continued to work on open communication, and she was working
on taking time to calm herself before asking the children what
was wrong. Mother also reported that she was continuing to
engage in individual therapy where she was working on
understanding the meaning of sexual abuse and the challenges
that it can bring to children. Mother was able to communicate
signs of physical or sexual abuse.
      As to her final case plan objective to show that she could
understand her children’s feelings and emotionally support them,
mother told the child welfare worker that she had learned from
individual therapy to talk with J.G. and L.G. about how, when
they feel unsafe or uncomfortable from touching, they could tell
her or an adult. Mother also stated that parenting classes had
helped her acquire skills to support C.G.’s mental health.
Mother’s case plan was updated to include family therapy with
M.F., J.G., and L.G., and the Agency provided a referral for this
therapy in early June 2020.
      The Agency remained concerned about mother’s ability to
protect the children from sexual abuse and worried that she did
not believe the sexual abuse happened because of her statements
that the “past is the past.” The Agency also reported that mother
did not want the maternal family to participate in CFT meetings
because she felt they were against her and M.F. and had made up



                                 9
“lies” about them. The Agency was concerned about this
exclusion because the maternal family was part of J.G.’s and
L.G.’s support system. The Agency recommended that the
parents continue in individual therapy and visitation, and
wanted mother to be able to demonstrate that she could believe
her children if they reported sexual and physical abuse.
      On July 2, 2020, the court held the 12-month review
hearing. The court adopted the Agency’s recommendations and
made findings, including that return of the children would create
a substantial risk of detriment to the safety, protection, or
physical and emotional well-being of the children; the Agency had
complied with the case plan and provided reasonable services;
and the parents had availed themselves of the services provided
and had demonstrated partial progress. The court also found
that reasonable services had been offered or provided and
continued reunification services.
   D. The 18-Month Review Period
      The 18-month review hearing was set for November 5, 2020
and continued to March 8, 2021 for a contested hearing. The
agency drafted an 18-month review report and an addendum
report. The court heard evidence on March 10, 2021, April 12,
2021, and April 21, 2021, and the Agency filed a second
addendum report before the April 12 hearing. The juvenile court
admitted into evidence the Agency’s six-month, 12-month, and
18-month review reports, as well as the two addendum reports.




                                 10
      The 18-Month Review Report
      J.G. and L.G. remained placed with their maternal great
aunt during this review period, and mother participated
regularly in visitation. The Agency kept in contact with mother
regarding the case plan, visitation, and reunification. The
Agency learned that mother had stopped participating in
individual therapy. Mother said this was because she could not
reach Anyagou’s office, perhaps due to the Covid-19 pandemic.
Anyagou’s supervisor, on the other hand, said that Anyagou had
attempted to contact mother but received no response. Mother
began participating regularly in individual therapy again
starting in September 2020. Commencing in August 2020,
mother also participated in family therapy with M.F., J.G., and
L.G. Mother still lived with M.F.
      With regard to addressing the goal of demonstrating her
ability to protect her daughters from physical abuse, the Agency
reported that mother had identified non-physical discipline
strategies, and she was able to provide a specific and recent
example of using these strategies. Mother reported that the
family therapist had seen her use these non-physical strategies;
she further stated that the services had helped her become a
stronger parent and that the family was increasing their open
communication in family therapy. Mother also discussed how her
culture and upbringing affected her parenting style.
      In recording mother’s progress on her second case plan
objective, the Agency documented that mother was able to
identify signs of sexual abuse. Nonetheless, the Agency noted



                                11
that mother seemed to focus on sexual abuse from someone
outside the home, and mother continued to doubt that M.F.
touched C.G. sexually. The Agency reported that it had been
difficult to engage mother about safety planning to avoid future
abuse inside the home. Mother also told the child welfare worker
that she was confused as to whether the sexual abuse occurred
because of inconsistencies in C.G.’s story. When the child welfare
worker tried to engage with mother about being protective
against future sexual abuse, mother said the details of the
reported abuse were inconsistent, C.G. did not report abuse to
mother, and C.G. told her she had lied. When the child welfare
worker asked mother what she believed had happened, mother
brought up that the case had not been properly investigated, and
she said that she and M.F. acted to protect C.G. from being
sexualized too young.
      In October 2020, mother informed the Agency that she was
working with her therapist and the family therapist to develop a
safety plan to protect her children in the home, including
supervising M.F. with the children. Mother said that if the
minors were returned to her care, she would maintain open
communication.
      In updating mother’s progress on supporting her children
emotionally, the Agency reported that mother was very active
with both J.G.’s and L.G.’s mental health treatment team.
Mother added a pet dog to the family after researching what
could help her connect more with her children and teach them
responsibility. However, mother also reportedly told her



                                12
daughters that C.G. and M.F. cannot be together now, leading
J.G. to state that she would prefer to live with M.F. and she could
see C.G. other times. The Agency expressed concerns that
mother focused the reason for the removal on C.G., and the
family therapist, Erika Santos, reported something was “not
right” regarding the parents’ attitude towards C.G. “being on the
side and not actively involved” in the family. Santos also
reported that the parents did not discuss the reason the children
were in care and would say, “it was a misunderstanding,” or “it
was a lie.” The family made it seem that M.F. was accused of
something he did not do. When Santos asked mother what if the
allegations were true, mother indicated that, while she was open
to changing her mind, C.G. had backtracked and told different
stories.
       The Agency attempted to reach Anyagou or his supervisor,
Ann Gregon, four times during the review period, and the child
welfare worker spoke to Gregon on October 12, 2020. Gregon
stated that mother had resumed treatment as of September 16,
2020, and her current treatment goals were to improve her self-
worth, decrease defensiveness by practicing positive self-talk,
develop and practice conflict resolution skills, and improve on
anxiety management and sleep hygiene. Gregon also reported
that mother had asked to begin discussing a safety plan and that
“the therapist will be taking the approach of looking at symptoms
of sexual abuse, how to create a better bonding channel between
her and the girls, and how to help the home environment become
healthier . . . .”



                                13
      The Agency reported that the parents had acknowledged
and worked through the physical abuse that had occurred.
However, M.F. continued to deny that he sexually abused C.G.,
and mother appeared not to believe that sexual abuse had
occurred. Thus, the Agency remained concerned that mother
could not be protective of J.G. and L.G., and it recommended that
the court terminate reunification services for mother and M.F.
      The Addendum Reports
      In its February 22, 2021 addendum report, the Agency
again recommended the court terminate reunification services
and set a section 366.26 hearing. The Agency reported that the
family attended family therapy, but they requested a transfer to
a new therapist because they were unhappy with Santos’s
statements in the Agency’s prior report. The family had
completed their safety plan with Santos, and they discussed safe
versus not-safe touch, the physical abuse incident, and violence
in the home.
      Mother continued individual therapy with Anyagou, and
she began a church group aimed at supporting her children. The
Agency contacted Anyagou and spoke to his supervisor, Gregon.
Gregon reported that mother’s treatment goals were the same
since the last update. Mother told the child welfare worker that
she had been working with her therapist and church to learn how
to do things differently, such as instead of arguing, giving words
to understand why. Mother also said she had learned the signs
and consequences of abuse, how to handle the situation, and she
said she would ask M.F. to leave if C.G. were to come over to her



                                14
home. Nonetheless, at least once, mother was not able to
articulate exactly what she could do to keep all the minors safe at
home. When the child welfare worker asked mother if she
believed the sexual abuse allegations, mother said she believed
something happened based on C.G.’s actions, but it was unclear
exactly what because C.G. had changed her story and mother saw
messages between C.G. and other males.
      On February 9, 2021, mother reported that M.F. had moved
out of the home. She stated that “time was running out,” so they
decided to take a break from their relationship and put the well-
being of the children first. Mother would not confirm whether
the two were still together at that time, but commented that the
criminal protective order for C.G. was three years and that was a
long time to be alone. Mother also said that she felt she and M.F.
were ready to reunify and had learned a lot. M.F. said that
mother asked him to leave so that she could try to raise the
children, and they could not afford two homes. The move was
mostly “because the Agency wanted [him] to do this from the
beginning.” M.F. said he and mother were not together, but he
would still help mother around the house and provide for the
children.
      In its addendum report for the April 12, 2021 hearing, the
Agency’s recommendation remained unchanged. Mother reported
that she and M.F. were not divorcing but had separated so she
could reunify with the children, so the Agency was concerned that
the separation was not permanent.




                                15
        Testimony at the Contested Hearing
        Child welfare workers Paola Portillo, who was assigned to
the case from May 2020 to August 2020, and Kourtney Chevalier,
who was assigned on September 9, 2020 testified. Portillo
confirmed that she met with mother monthly to go over her case
plan.
        Chevalier recommended termination of reunification
services because the case was in month 22, and while mother had
made a lot of progress and cared for the minors, there was still
concern over her ability to be protective as mother did not believe
that the sexual abuse of C.G. occurred. Chevalier confirmed that
the family therapist, Santos, stated that the family would often
act like nothing had happened and the sexual abuse allegations
were not true. Chevalier testified that mother engaged in
individual therapy for almost a year and a half, and she had
asked her therapist to develop a safety plan; Chevalier, however,
did not receive an update on the safety plan. After reviewing the
Agency’s reports for her second day of testimony, Chevalier
further testified that she had a conversation in the fall of 2020
with the supervisor of mother’s individual therapist about what
work had been done regarding the sexual abuse allegations, and
the two “did discuss how the mother is working on those things in
her individual therapy.” Chevalier also testified that it was not
clear that M.F. and mother were truly separated. For example,
Chevalier stated that M.F. was still over at the house fixing
things, the parents did not know if they would get divorced, and
they still had a joint bank account. Chevalier concluded that,



                                 16
although mother participated in her case plan, there had not
been substantial progress.
      The Juvenile Court’s Ruling
      The juvenile court terminated reunification services and set
a section 366.26 hearing for J.G. and L.G. It found that
reasonable reunification services had been offered to the parents.
In stating its decision, the court noted that the parents had every
opportunity to fully avail themselves of the services offered,
mother’s therapist knew about the dependency case and the
reason for the referral, and it was not the Agency’s job to redirect
mother’s therapist. Mother participated in the sexual assault of
C.G., and the court found no evidence that J.G. and L.G. would
not be subject to the same parenting and same behaviors.
Further, the court stated that it could not reunify the children
with a parent who does not take responsibility for her role in
sexually assaulting a sibling and creating a sexually charged
environment in the home. Mother filed a timely notice of intent
to file a writ petition under rule 8.450 of the California Rules of
Court.
                           DISCUSSION
         Mother argues that the juvenile court should have
extended the reunification period for her at the 18-month review
hearing because the Agency did not provide reasonable individual
therapy services. We disagree. As we explain, post, there is
ample evidence to support the juvenile court’s conclusion that the
Agency offered reasonable services.




                                 17
  I.   Governing Legal Principles and Standard of Review
       “In a juvenile dependency proceeding, a parent generally
has a statutory right to reunification services when his or her
child is removed from the parent’s custody at a disposition
hearing.” (In re M.S. (2019) 41 Cal.App.5th 568, 590; see § 361.5,
subd. (a).) Reunification services are among the “[s]ignificant
safeguards” that are built into the current dependency scheme.
(In re Marilyn H. (1993) 5 Cal.4th 295, 307–308.)
       At the 18-month review hearing, the juvenile court must
make a finding regarding whether reasonable services were
offered or provided to the parent. (§ 366.22, subd. (a)(3).) “To
support a finding that reasonable services were offered or
provided to the parent, ‘the record should show that the
supervising agency identified the problems leading to the loss of
custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the
course of the service plan, and made reasonable efforts to assist
the parents in areas where compliance proved difficult.’ ” (In re
A.G. (2017) 12 Cal.App.5th 994, 1001.) “[W]e must also recognize
that in most cases more services might have been provided, and
the services which are provided are often imperfect. The
standard is not whether the services provided were the best that
might have been provided, but whether they were reasonable
under the circumstances.” (Elijah R. v. Superior Court (1988)
66 Cal.App.4th 965, 969.)
       We review the juvenile court’s finding that reasonable
services were provided for substantial evidence. (T.J. v. Superior



                                 18
Court (2018) 21 Cal.App.5th 1229, 1238 (T.J.).) The parties
disagree on whether a clear and convincing or preponderance of
the evidence burden of proof applies to the court’s reasonable
services finding at the 18-month review hearing, and, because
section 366.22, subdivision (a)(3) does not expressly require clear
and convincing evidence, at least one court has held that the
preponderance of the evidence standard governs. (Katie V. v.
Superior Court (2005) 130 Cal.App.4th 586, 595; Evid. Code,
§ 115.) We need not resolve this dispute, however, because even
if we assume the clear and convincing evidence burden applies,
the juvenile court’s order is supported by substantial evidence in
light of that standard. (Conservatorship of O.B. (2020) 9 Cal.5th
989, 995 [if a clear and convincing evidence standard applies
below, it is incorporated into the substantial evidence standard of
review]; T.J., at p. 1239.) “ ‘In reviewing the reasonableness of
the services provided, this court must view the evidence in a light
most favorable to the respondent. We must indulge in all
legitimate and reasonable inferences to uphold the verdict. If
there is substantial evidence supporting the judgment, our duty
ends and the judgment must not be disturbed.’ ” (In re Monica C.
(1995) 31 Cal.App.4th 296, 306.)
 II.   Analysis
       Mother concedes that the Agency identified the problems
that led to the removal of her children and developed an
appropriate case plan. Her sole argument in this writ proceeding
is that the Agency did not offer proper individual therapy in light
of mother’s case plan objectives. Specifically, mother argues that



                                19
the Agency failed to ensure proper individual therapy because it
learned in October 2020 that mother’s therapy goals were not
tailored to gaining insight into the sexual abuse that C.G. had
suffered, and the Agency did not request that mother’s therapist
realign her therapy goals. But mother ignores the substantial
evidence that supports the trial court’s reasonable services
finding.
      First, the Agency’s reports from the six-month and 12-
month review periods support the conclusion that Anyagou was
aware of mother’s case plan and worked with mother to achieve
her goals.5 The Agency referred mother to Anyagou early on, and
he conducted weekly therapy appointments with her throughout
the vast majority of the dependency period. The six-month
review report reveals one specific request from the Agency for
information from Anyagou related to mother’s progress in
understanding how sexual abuse can impact children and adults.
The same report relays statements from Anyagou showing that
he had worked with mother on aspects of her case plan, including
as related to sexual and physical abuse of children, and mother’s
statements to the Agency provided further confirmation that this
was the case.
      In the period between the 12-month review and the initial
18-month review hearings, mother’s case plan objectives
remained the same. Gregon reported that mother’s then-current


      5Mother cannot challenge the juvenile court’s binding
findings that the Agency provided reasonable services at the six-
month and 12-month review hearings as the time to appeal from
those orders has long passed.

                                20
treatment goals were to improve her self-worth, decrease
defensiveness by practicing positive self-talk, develop and
practice conflict resolution skills, and continue working on
improving anxiety management and sleep hygiene. However,
Gregon also said that mother had asked to discuss a safety plan,
and her therapist “[would] be taking the approach of looking at
symptoms of sexual abuse, how to create a better bonding
channel between [mother] and the girls, and how to help the
home environment become healthier . . . .” And indeed, mother
told the Agency that she was working with her family and
individual therapists on developing a safety plan to protect her
children, including how to supervise M.F. while he was with the
children. Further, Chevalier testified that she and Gregon had a
conversation in the fall of 2020 “about what work has been done
regarding the sexual abuse allegations or—allegations. I don’t
remember the exact contents of the call, but we did discuss how
the mother is working on those things in her individual therapy.”
Thus, substantial evidence in the record shows that, while
mother’s therapy in the relevant period also dealt with seemingly
tangential issues such as sleep hygiene, it addressed sexual
abuse and the development of conflict resolution skills relevant to
avoid physical discipline.6


      6In the 18-month review report, the Agency stated that it
learned in early October 2020 that mother had stopped going to
individual therapy sometime before the 12-month review hearing,
but she had reengaged by September 2020. On July 29, 2020,
mother reported having trouble contacting Anyagou; on August 3,
2020, the Agency tried to contact Anyagou, and mother tried as
well on August 14, 2020. On August 18th and 25th, Anyagou

                                21
      Next, after the court continued the 18-month review
hearing from November 5, 2020 to March 8, 2021, the Agency
spoke with Gregon once, and Gregon told the Agency that
mother’s treatment goals remained the same since the update in
October 2020. Gregon “expanded that [mother] appears to have
more self-awareness and communication in that she has self-
awareness of the impact of her communication on others and the
ability to recognize and navigate systems.” Mother conveyed to
the Agency that she had been working with her therapist to learn
how to do things differently, not to argue, and to use words to
support her children. Given the evidence regarding the scope of
mother’s therapy from October 2020 as previously set forth,
mother’s individual therapy appears to have continued to target
relevant objectives.
      Furthermore, substantial evidence shows that the Agency
offered mother the tools required to achieve her case plan
objectives and maintained consistent, reasonable contact with
her. Each iteration of mother’s case plan from the six-month
review to the 18-month review hearings included the requirement
that, “[o]ver the next 6 months, [mother] will continue to engage
in individual therapy to continue to learn ways that her children
have been impacted by sexual abuse and how to protect her


called mother, but she did not call back. Mother then reported in
early October 2020 that she had been in contact with Anyagou
since September 7, 2020 and had resumed therapy. Mother does
not argue that this interruption in individual therapy services—
which appears to have been initially caused by mother’s decision
to stop attending therapy—renders the services offered
unreasonable.

                                22
children from physical and sexual abuse.” The juvenile court
ordered mother to comply with these requirements, and the
Agency discussed the case plan with mother on myriad occasions.
Thus, mother was well-advised of the requirement to use
individual therapy to achieve her case plan objectives. This
evidence, along with evidence from prior reporting periods
showing that Anyagou knew of mother’s case plan objectives and
addressed them with her, substantiates the juvenile court’s
conclusion that the Agency provided reasonable services.
Notably, the Agency was not required to “take [mother] by the
hand and escort [her] . . . to and through . . . counseling sessions.”
(In re Michael S. (1987) 188 Cal.App.3d 1448, 1463, fn. 5; In re
Nolan W. (2009) 45 Cal.4th 1217, 1233, quoting Michael S.)
      T.J. and In re M.F. (2019) 32 Cal.App.5th 1 (M.F.), relied
on by mother, are distinguishable. In T.J., the social services
agency placed the mother on a six-to-twelve month waiting list
for therapy, then waited four months before making another
referral; the social services agency also referred the mother to a
therapy program for which she did not qualify. (T.J., supra, 21
Cal.App.5th at pp. 1243–1244.) For the majority of the
reunification period, the mother was not connected to a therapist,
and she was unable to participate in therapy for almost a year.
(Id. at p. 1244.) The court thus found that the individual therapy
services the agency provided were not reasonable because of the
agency’s delay in connecting the mother to accessible services.
(Ibid.) Here, the Agency referred mother to Anyagou prior to




                                 23
disposition, and there was no significant delay on the Agency’s
part in providing mother with access to individual therapy.
       M.F., which involved a minor’s appeal of a juvenile court’s
order extending reunification services for the father at the 12-
month review hearing, is also inapposite. The M.F. court found
that substantial evidence supported the finding that reasonable
services were not provided where the agency had provided the
father a list of four therapists with desired characteristics, but
those therapists were not taking new clients. (M.F., supra,
32 Cal.App.5th at pp. 15–16.) The agency then did nothing for
four or five months after the father requested assistance finding
an appropriate therapist. (Id. at p. 16.) Sufficient evidence thus
supported the trial court’s finding that the agency had not made
reasonable efforts to assist the father when access to therapy
proved difficult. (Ibid.) Here, by contrast, mother accessed
individual therapy throughout the proceedings.
                             DISPOSITION
       The writ petition is denied on the merits. (§ 366.26,
subd. (l)(1)(C); Cal. Rules of Court, rule 8.452(h).) The request for
a stay is denied. Our decision is final as to this court
immediately. (Cal. Rules of Court, rule 8.490(b)(2)(A).)


                                                           BROWN, J.

WE CONCUR:

STREETER, ACTING P. J.
TUCHER, J.
M.F. v. Alameda County Superior Court (A162509)



                                      24